UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 06-6540



In Re:   ROBERT M. WILSON,



                                                          Petitioner.



                 On Petition for Writ of Mandamus.
                        (1:04-cv-02776-JFM)


Submitted:   July 31, 2006                 Decided:   August 14, 2006


Before KING, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Robert M. Wilson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Robert M. Wilson petitions for writ of mandamus seeking

an order reopening his federal habeas petition under 28 U.S.C.

§ 2241 (2000).         The district court dismissed Wilson’s habeas

petition, originally asserted under 28 U.S.C. § 2254 (2000), as

time-barred.     In the instant mandamus petition, Wilson asks this

court to direct the district court to reopen his petition under

§ 2241.      We conclude that Wilson is not entitled to mandamus

relief.

            Mandamus relief is available only when the petitioner has

a clear right to the relief sought.           In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).            Further, mandamus is a

drastic     remedy    and   should   be      used   only    in    extraordinary

circumstances.       Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.                In re United

Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

            The relief sought by Wilson is not available by way of

mandamus.    Accordingly, we deny the petition for writ of mandamus.

We   dispense   with    oral   argument   because     the   facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 PETITION DENIED


                                     - 2 -